FILED
                                                               United States Court of Appeals
                      UNITED STATES COURT OF APPEALS                   Tenth Circuit

                             FOR THE TENTH CIRCUIT                 December 21, 2016
                         _________________________________
                                                                   Elisabeth A. Shumaker
                                                                       Clerk of Court
L. KIRK TOMPKINS; SUSIE
TOMPKINS,

      Plaintiffs - Appellants,

v.                                                       No. 15-2053
                                              (D.C. No. 1:13-CV-00840-JB-CG)
LIFEWAY CHRISTIAN RESOURCES                               (D.N.M.)
OF THE SOUTHERN BAPTIST
CONVENTION; LIFEWAY CHRISTIAN
RESOURCES OF THE SOUTHERN
BAPTIST CONVENTION, INC.;
GLORIETA 2.0, INC.; DAVID
WEEKLEY; THOM RAINER, President,
Lifeway Christian Resources of the
Southern Baptist Convention; JERRY L.
RHYNE, CFO, Lifeway Christian
Resources of the Southern Baptist
Convention; LARRY D. CANNON,
Secretary, Lifeway Christian Resources of
the Southern Baptist Convention,

      Defendants - Appellees,

and

EXECUTIVE COMMITTEE OF THE
SOUTHERN BAPTIST CONVENTION;
SOUTHERN BAPTIST CONVENTION;
FRANK S. PAGE, President and CEO,
Executive Committee of the Southern
Baptist Convention; D. AUGUST BOTO,
Executive VP, Executive Committee of the
Southern Baptist Convention; TERRY S.
BRASWELL; TERRY LOOPER;
LEONARD RUSSO; TRAVIS BEST;
CRAIG CARSLILE, Directors, Lifeway
Christian Resources of the Southern Baptist
Convention,

      Defendants.
                        _________________________________

                            ORDER AND JUDGMENT*
                        _________________________________

Before LUCERO, EBEL, and GORSUCH, Circuit Judges.
                  _________________________________

      L. Kirk Tompkins and Susie Tompkins appeal from a district court order

dismissing their complaint. Exercising jurisdiction under 28 U.S.C. § 1291, we

affirm.

      The parties are familiar with the facts, which we need not recite here in detail.

Lifeway Christian Resources (“Lifeway”) declined to renew the Tompkins’ lease at

the Glorieta Conference Center (“GCC”), deciding instead to sell the campus to

Glorieta 2.0, Inc. The Tompkins filed suit against Lifeway, Glorieta 2.0, the

Executive Committee of the Southern Baptist Convention,1 and various directors and

officers of the corporate defendants. After giving the Tompkins opportunities to

amend their complaint, the district court dismissed the action in its entirety. The

Tompkins timely appealed, proceeding pro se. This court appointed counsel.

      We agree with the district court that the Tompkins lacked prudential standing

to bring their first two claims because they seek to vindicate the rights and interests


      *
         This order and judgment is not binding precedent, except under the doctrines
of law of the case, res judicata, and collateral estoppel. It may be cited, however, for
its persuasive value consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
      1
          Lifeway’s parent corporation is the Southern Baptist Convention (“SBC”).
                                            2
of others. See Warth v. Seldin, 422 U.S. 490, 499 (1975) (“Even when the plaintiff

has alleged injury sufficient to meet the ‘case or controversy’ requirement, . . . the

plaintiff generally must assert his own legal rights and interests, and cannot rest his

claim to relief on the legal rights or interests of third parties.”). In their first two

claims, the Tompkins allege that defendants failed to follow SBC’s internal

governance procedures and made misrepresentations to SBC’s Executive Committee.

These claims rest on the legal rights of SBC and Lifeway rather than on the rights of

the Tompkins. See Bixler v. Foster, 596 F.3d 751, 756 n.4 (10th Cir. 2010).

       We also affirm the district court’s dismissal of the Tompkins’ implied contract

claim under Fed. R. Civ. P. 12(b)(6). To survive a Rule 12(b)(6) motion, a complaint

must contain allegations of fact that, taken as true, “state a claim to relief that is

plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). The

Tompkins have not alleged facts showing they possessed a reasonable expectation

that Lifeway would refrain from selling GCC. See Hartbarger v. Frank Paxton Co.,

857 P.2d 776, 783 (N.M. 1993) (under New Mexico law, “[a]n implied contract is

created only where [the defendant] creates a reasonable expectation,” which is

measured “by just how definite, specific, or explicit has been the representation or

conduct relied upon”).

       Finally, with the assistance of appointed counsel, the Tompkins argue that

their complaint contained a plausible claim of unconscionability. Even affording

their pleadings the liberal construction due to pro se litigants, see Haines v. Kerner,

404 U.S. 519, 520 (1972), we disagree. Although the terms of the leases at issue

                                              3
operated to the detriment of the Tompkins, the operative complaint does not contain

allegations suggesting procedural unconscionability. See State ex rel. King v. B&B

Inv. Grp., Inc., 329 P.3d 658, 669 (N.M. 2014) (describing relevant factors in

procedural unconscionability analysis). Nor have the Tompkins made an

“affirmative showing of mistake, fraud or illegality” sufficient to establish

substantive unconscionability under New Mexico law. Smith v. Price’s Creameries,

650 P.2d 825, 829 (N.M. 1982).2

      We AFFIRM.


                                            Entered for the Court


                                            Carlos F. Lucero
                                            Circuit Judge




      2
       The district court also held that the Tompkins failed to plead their fraud
claims with particularity sufficient to satisfy Fed. R. Civ. P. 9(b). Because the
Tompkins do not develop a challenge to this ruling on appeal, we consider the issue
waived. See Iliev v. Holder, 613 F.3d 1019, 1026 n.4 (10th Cir. 2010).
                                           4